Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 1 of 53 Page ID #:680
                                                                     ~-~   - ~'t
         Frank Adomitis, Plaintiff Relator
         In Proper
  2      8990 I9t'' Street, #290
         Rancho Cucamonga, California 91701                   1~~ i J~~~ I 1 A- 9~ )3
  3      Tel.:. (909)289-4077
         Email: franksc(a~startmail.com
  4
                                                          ~;
  5

 6

  7                        UNITED STATES DISTRICT COURT
  8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                     EASTERN DIVISION
 10

 11 ~            D                                      ase    o. V 7-         7 J B    x
         ex rel. FRANK ADOMITIS,an
 12      in ividual,                                (Hon. Jesus G. Bernal)
 13                   Relator,                       LOST OPPOSITON TO
                                                     MOTION OF ORDER
 14            v.                                    PERMITTING WITHDRAWAL
                                                     LAW OFFICE OF ESPERANZA
 15      OJAI VALLEY COMMUNTIY                       CERVANTES ANDERSON;
         HOSPITAL; DOES 1 through 20,                DECLARATION OF FRANK
 16      inclusive,                                  ADOMITIS
 17                   Defendants.
 18

 19

20
        I.    FACTUAL BACKGROUND.
21

 22           The relator's attorney filed a Motion to Withdraw on March 25, 2021. The
 23     motion was to be heard on June 7, 2021. She refused in any way to assist the
 24     relator in filing a response. The relator submitted his Opposition (E~ibit 1) at the
25      intake window at 3470 Twelfth Street, Riverside, CA 92501 on April 14, 2021. A
26      copy ofthe Opposition was served on the US attorney, the relator's attorney, and
27      the attorney of the defendant. The clerk at the window said Judge Bernal will be
28      given the Opposition and there was nothing else the relator had to do. The relator's
                                                 - 0-
                         Lost Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 2 of 53 Page ID #:681



  1   attorney filed a reply brief on May 24, 2021. On June 2, 2021, Judge Bernal
  2   granted the motion but indicated the motion was unouposed. The relator returned
  3   to the intake window on June 9, 2021 and explained that his Opposition was not
 4    provided to Judge Bernal. The clerk did not know what happened to the Opposition
  5   and indicated the relator's attorney can only submit documents on PACER. The
 6    clerk indicated that relator's attorney should have assisted the relator in filing his
 7    response on PACER. He instructed the relator to file this document with a copy of
 8    the Opposition.
 9    II.      REQUEST
 10         The relator requests the granting of relator's attorney Motion to Withdraw
 11   be set aside and a new motion hearing be set and the relator's Opposition be
 12   consider by Judge Bernal as part of his decision to grant or deny the Motion to
 13   Withdraw.
 14

 15   DATED: June 11, 2021
 16                                      By: /s/ Frank Adomitis
 17                                      In Pro per
 18

 19

20

21

22

23

24

25

i~
27

►:
                                                   _l _
                          Lost Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 3 of 53 Page ID #:682




 Relator's Lost Opposition submitted at the Intake Window on April 14, 2021.
      Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 4 of 53 Page ID #:683


       1    Frank Adomitis, Plaintiff Relator
            In Proper
       2    8990 19th Street, #290
            Rancho Cucamonga, California 91701
       3    Tel.:. (909)289-4077
            Email: franksc(a,startmail.com
       4

       5

       6
                Nv ~ ,000RT
           BUT~RICT    ,__
           p~g-
                                   UNITED STATES DISTRICT COURT
            1 ~ 2021      F R THE CENTRAL DISTRICT OF CALIFORNIA

       0           CALIFORNIA                 EASTERN DIVISION
           TR1CT OF EY DEPUTY
           11SlON
EAS


      11                          E                             ase   o.     -                 x
            ex rel. FRANK ADOMITIS, an
      12    in ividual,                                     (Hon. Jesus G. Bernal)
      13                      Relator,                      OPPOSITON TO MOTION OF
                                                            ORDER PERMITTING
      14             v.                                     WITHDRAWAL LAW OFFICE
                                                            OF ESPERANZA CERVANTES
      15    OJAI VALLEY COMMUNTIY                           ANDERSON;DECLARATION
            HOSPITAL; DOES 1 through 20,                    OF FRANK ADOMITIS
      16    inclusive,
                                                            Date:           June 7, 2021
      17                      Defendants.                   Time:           9:00 a.m.
                                                            Courtroom:      1 via telephonic
      18                                                                    hearing.
      19

      20                      MEMORANDUM OF POINTS AND AUTHORITIES
      21
           I.       INTORDUCTION AND FACTUAL BACKGROUND.
      22

      23            This is a false claims action. Esperanza Cervantes Anderson(Ms Anderson)

      24   was retained to represent Frank Adomitis (Relator) on a case against Ojai Valley

      25   Community Hospital on behalf of the United States Government on or about April

      26   16, 2016 [Declaration of Frank Adomitis ("Adomitis Decl.") ¶1]. Ms Anderson has

      27   now attempted to abandon the case twice. The first time was in July 2018

      28   [Adomitis Decl. ¶1.]. Ms Anderson's desire to abandon the case has nothing to do

                                                         - 0-
                                   Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 5 of 53 Page ID #:684



      with an "irreparable break in the attorney-client relationship." The Relator has
 2    done nothing to cause Ms Anderson to attempt to abandon the case and has done
 3   nothing to harm the attorney-client relationship. There is no good cause to abandon
 4   the case. Instead Ms Anderson wants to abandon the case because she believes she
 5   cannot win the case because she believes Judge Bernal is sexist, especially against
 6   Latina women, is ignorant, and does not understand materiality [Adomitis Decl.
 7   ¶2.]. Because ofthese unsupported opinions of Judge Bernal, the Relator has been,
 8   as a client, very concerned Ms Anderson will no longer try her best to win the case.
 9          Up until January 28, 2021 the relationship between Ms Anderson and the
10   Relator was good. Ms Anderson sent the Relator on that day an email stating she
11   wanted to go to lunch. The Relator and Ms Anderson have been to lunch many
12   times [Adomitis Decl. ¶3.]. The next day, January 29, 2021, the Relator sent Ms
13   Anderson an email to obtain assurance that Ms Anderson will do her best to win the
14   case. Ms Anderson responded that she now wants to abandon the case. She
15   confirmed the Relator's fear that she doesn't think she can win the case because of
16   her unsupported opinions of Judge Bernal and will not use her best efforts to win
17   the case [Adomitis Decl. ¶¶ 3 and 4.]. As with her first attempt to abandon the case
18   in 2018 this latest attempt is ridiculous, and she is making statements that are false.
19   Ms Anderson references other emails dated after the January 29, 2021 email, but
20   the January 29, 2021 email caused Ms Anderson to attempt to abandon the case for
21   second time. Emails after January 29, 2021 are about her decision to abandon the
22   case for the second time and cannot be used as justification to abandon the case. If
23   she had not communicated her desire to abandon the case, there would be no
24   subsequent email addressing this issue.
25          The retainer agreement governs when Ms Anderson can abandon the case
26   [Adomitis Decl. ¶5]. Nothing has occurred that allows Ms Anderson to abandon
27   the case. Ms Anderson is owed no money; she has been fully supported; she has
28   never been asked to take any course of action she didn't want to take; and she has
                                                _1
                         Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 6 of 53 Page ID #:685



  1   never been asked her to do anything illegal or unethical. Ms Anderson knows this,
 2    and this is the reason she does not claim the Relator violated the retainer agreement.
 3    However, in one of her emails she did claim the retainer agreement was breached
 4    [Adomitis Decl. ¶6], but she has now discarded this claim.
 5             The retainer agreement states the client must be truthful [Adomitis Decl. ¶7].
 6    The Relator has been truthful and simply wanted assurance Ms Anderson will try
 7    her best to win the case even though she believes Judge Bernal is se~st, is ignorant,
 8 ' and does not understand materiality. Given that Ms Anderson wants to abandon the

 9    case, the Relator's concerns were correct.
10             Ms Anderson has not indicated she will waive her attorney fees. The Relator
11    believes this latest attempt to abandon the case is an attempt to extract attorney fees
12    [Adomitis Decl. ¶7] by claiming there is good cause to abandon the case. There is
13    no good cause to abandon the case. There is only bad cause, i.e., her unsupported
14    opinions of Judge Bernal. In addition, her prior partner, Lou Dorny, prepared the
15    documents for Ojai case, so there would be no fees owed to Ms Anderson.
16             Ms Anderson has stated the Relator needs to find another attorney [Adomitis
17    Decl. ¶¶ 9 and 10.]. Ms Anderson knows this is impossible given the government
18    has declined to intervene, and there are few Qui Tam attorneys, and even fewer
19    good Qui Tam attorneys. No attorney will take this case on contingency knowing
20    the government has declined to intervene. Her prior partner, Lou Dorny, would not
21    take the case and he authored the documents for the Ojai case. In addition, the
22    Relator has NO MONEY to pay an attorney by the hour and cannot serve as his
23    own attorney in Qui Tam cases. If Ms Anderson's motion is granted the Relator
24    will have to drop the case.
25       II.     PROCEDURAL HISTORY
26       Ms Anderson's statements in her motion concerning procedural history appear
27 'I correct. The Relator is not an attorney, so he asks of the court could verify her

28 I I statements.
                                                  2_
                            Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 7 of 53 Page ID #:686



 1       III.   ANALYSIS
 2       A. The Retainer Agreement Governs When Ms Anderson Can Abandon the ~
 3          Case and There Has Been No Violation of This Agreement.
 4       The retainer agreement governs when Ms Anderson can abandon the case, the
 5    Relator has not violated the retainer agreement, and Ms Anderson acknowledges
 6   this by not claiming the Relator has. Therefore, there is no basis for her
 7   abandonment [Adomitis Decl. ¶ 5]. Instead, she claims Local Rule 83-2.9.2.1 gives
 8    her the option to withdraw if there is good cause. This local rule does not give Ms
 9    Anderson the right to withdraw. It merely states "An attorney may not withdraw as
10   counsel except by leave of the court." Therefore, she cannot use Local Rule 83-          I
11   2.9.2.1 as justification to abandon the case. Since she does not indicate the Relator
12    has violated the retainer agreement, she is no basis for her abandonment.
13       B. Ms Anderson Has Not Shown Good Cause.
14      "An attorney may not withdraw as counsel except by leave of court." C.D. Cal.
15   L.R. 83-2.3.2; see also Darby v. City of Torrance, 810 F. Supp. 275, 276(C.D. Cal.
16    1992)."A motion for leave to withdraw must be made upon written notice given
17    reasonably in advance to the client and to all other parties who have appeared in the
18   action ...and must be supported by good cause." C.D. Cal. L.R. 83-2.3.2. In
19   determining whether good cause is shown, a court may consider: "(1)the reasons
20    why withdrawal is sought;(2)the prejudice withdrawal may cause to other
21    litigants;(3)the harm withdrawal might cause to the administration ofjustice; and
22   (4)the degree to which withdrawal will delay the resolution ofthe case." Liang v.
23   Cal-Bay Int'1, Inc., No. 06-cv-1082—WMc,2007 WL 3144099, at * 1 (S.D. Cal. Oct.
24   24, 2007).
25       Ms Anderson claims there was an "irreparable break in the attorney-client
26    relationship," yet she provides no support claiming she is limited because of
27   attorney-client privilege. Ms Anderson has NO SUPPORT showing good cause
28    because no support exists showing she has good cause to abandon the case. On the
                                                3_
                          Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 8 of 53 Page ID #:687



 1   other hand, the Relator has supplied ample support showing there is no good cause
 2   for Ms Anderson's abandonment. In fact, he has shown there is only bad cause.
 3   Since the Relator will not be able to find another attorney, the case will have to be
 4   dismissed. The case has been stayed since 2018 and the time spent hopelessly
 5   trying to find another attorney will delay the case further.
 6      C. Ms Anderson Was Sent a Copy This document.
 7      The Relator sent a copy of this document including his declaration acid
 8   referenced exhibits to Ms Anderson's office located at 1037 North Allen Ave.
 9   Pasadena, Ca 91 1 04-3202 via US First Class Mail.
10      IV.    Conclusion
11      Ms Anderson's motion should be denied, and she should be required to
12   complete the Ojai case as she agreed to do in the retainer agreement. The Relator is
13   open to other solutions the court may deem proper and just.
14      As a side note, Ms Anderson's proof of service is dated March 19, 2019.
15

16   DATED: April 14, 2021
17                                    By: /s/ Frank Adomitis
18                                    In Pro per
19

20

21

22

23

24

25

26

27

28
                                                4-
                          Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 9 of 53 Page ID #:688



 1                           DECLARATION OF FRANK ADOMITIS
 2          I Frank Adomitis declare as follows:
 3           1.    I have been Ms Anderson's client since April 16, 2016, and as Yogi
 4   Berra once said, it is "It's Deja vu all over again." This is the second time Ms
 5    Anderson has told me she wants to abandon the case. The first time was in July
 6   2018. She called me on the phone and told me "she wants out." I was shocked and
 7    did not know what to say. I was on my way to Las Vegas, so I didn't speak to her
 8   for about a month. I then receive an email on July 30, 2018 (Exhibit 1). The
 9    statements she makes in this email are ridiculous and false. She refers to "Lou" in
10    the email. This is her then partner helping her on the cases. His full name is "A.
11    Louis Dorny" and he has an interest in the cases (See E~ibit 2 —the retainer
12    agreement 6(b)). Lou is a partner at Gordon and Rees, and because of Ms
13    Anderson's July 30, 2018 email, he initially wants the cases (Ojai and Mountains)
14   (Exhibit 3), but later he tells me his firm has elected to not take the case (Exhibit 4).
15    It should be noted that Lou wrote the Ojai documents and had intimate knowledge
16    of the case, yet his firm elected to not take the case. After Ms Anderson learned
17    Lou's firm would not be taking the case, she dropped all talk of abandoning the
18    case therefore proving the statements in her July 30, 2018 email were bogus. As a
19    side comment, Ms Anderson told me she could not work with Lou any longer, so he
20    stopped helping us on the cases. This sometime in the second half of 2018.
21          2.     The real reason Ms Anderson wants to abandon the case has nothing to
22    do with an "irreparable break in attorney client relationship." This is another
23    ridiculous and false claim. The real reason Ms Anderson wants to abandon the
24    case is that she does not think she can win the case. And the reason she does not
25    think she can win the case is because she believes(1)Judge Bernal is sexist
26    especially against Latinas. His machismo will not allow a Latina woman to correct
27    him when he is wrong (Exhibit 5), and (2)Judge Bernal is an idiot and doesn't
28    understand materiality (E~ibit 6). This has been repeated to me over and over:
                                                 S_
                           Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 10 of 53 Page ID #:689



  1   Judge Bernal is going to dismiss the Ojai case because he is a sexist, an idiot, and
 2    does not understand materiality. Any other reason Ms Anderson would afford as a
 3    reason to abandon the case is complete claptrap. Given the financial resources of
 4    the defendant, if she thought she could win the case, there is nothing that could
 5    cause Ms Anderson to abandon the case. It is that simple. I have been very
 6    concerned Ms Anderson will no longer do her best to win the case. This is a very
 7    reasonable position given Ms Anderson's position the case is a forlorn hope. She
 8    has no support staff, is married, and has a daughter in school. She has a case
 9    against Kaiser which is taking all her time (E~ibits 7 and 8). From her economic
 10   standpoint she has only so many hours available, and these need to be spent on
 11   cases she believes she can win, e.g., Kaiser, and not on cases she doesn't think she
 12   can win, e.g., Ojai.
 13         3.     So what brought on this new attempt to abandon the case? We had a
 14   good relationship since 2016. We went to lunch many times. I followed her advice
 15   every time. I did not want to appeal the Mountains case, but she convinced me I
 16   had to. I would comment on her documents she prepared but always she had the
 17   final say. The last email before I learned of this new desire to abandon the case was
 18   on January 28, 2021 (Exhibit 9). She concludes this email by saying we should go
 19   to lunch. This indicates that our relationship had not become irreparable broken.
 20   Any attempt to point to anything prior to January 28, 2021 should be ignored. The
 21   email I sent the next day, January 29, 2021, is the email that, if Ms Anderson is to
 22   be believed, caused "irreparable break in attorney client relationship"(See E~ibit
 23   10 my email and her response). My line states "Think about it this way. If Tom
 24   Brady tells the coach he doesn't think he can win next Sunday against KC,I doubt
 25   the coach is going to let him play. Because if he loses Tom will then tell the coach
 26   he was warned. You are my QB (LOL!)." What I am trying to obtain here is
 27   confirmation Ms Anderson will put out her best efforts and still try to win the case.
 28   I don't want to say that even though you think Judge Bernal is sexist, is ignorant,
                                                   b-
                             Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 11 of 53 Page ID #:690




  1   and doesn't understand materiality, are you still going to try to win the case?" The
  2   client has a right to know his attorney will try to win the case, and the attorney has
  3   the responsibility to try to win the case even if she is believes she cannot. Note my
 4    analysis of materiality.
  5         4.     Ms Anderson vehemently disagrees with this position. She states in
 6    her response email "You need a QB to be on your side? I need my client to be on
  7   mine. More importantly, I need to stop being put into a position where I am
  8   answering for a jud,~e's opinion on materiality (emphasis added).""(See Exhibit
 9    10 my email and her response) There you have it; the real reason she wants to
 10   abandon the case. I tried many times to speak to Ms Anderson since January 29,
 11   2021, but she refuses. The so called "Meet and Confer" was an exchange of emails.
 12   Ms Anderson believes that if there is any disagreement with her client or she
 13   believes the case cannot be won for whatever reason, this then gives her the option
 14   to abandon the case. Given she now has tried to abandon the case twice, I believe
 15   she has used this tactic before with other clients.
 16         5.     Whether Ms Anderson should be allowed to abandon the case should
 17   only be decided based on our retainer agreement(Exhibit 2). In this agreement the
 18   following specifies valid reasons for Ms Anderson to withdraw (Section 11):
 19                "Attorney retains the right to withdraw from handling Client's
 20          matter at any time on reasonable notice, if continued representation
 21          could involve Attorney in ethical violations, if a lack of cooperation by
 22          Client prevents attorney from properly pursing Client's case, or for
 23          other good cause such as nonpayment of Attorney's fees and costs. I
 24          the need to withdraw arises, or if Client chooses to retain other counsel
 25          and discharge Attorney or to drop the case before settlement or
 26         judgment, Attorney is entitled to payment for all fees and costs to date
 27          at her existing hourly rates regardless of the ultimate outcome of the
 28          case."
                                                 7_
                           Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 12 of 53 Page ID #:691



  1   I have never asked Ms Anderson to do anything unethical or illegal. Nothing in my
  2   January 29, 2021 requests Ms Anderson to do anything unethical or illegal, change
  3   any document, and take any position. I have always cooperated with Ms Anderson.
 4    Ms Anderson always has always had the final word on the content of documents.
  5   How could the relationship last for so long if this were not true? Finally, I owe Ms
 6    Anderson no money. I always pay her promptly.
  7         6.     Even though Ms Anderson does not claim breach of contract in her
 8    motion, her March 18, 2021 did say I breached the contract (E~ibit 11):
 9         "On January 29 you explained how a coach will not play a quarterback
 10         that doesn't think he can win. In other words, you had not apologized.
 11         Instead, you want me to change my tune. You want me to pretend all
 12         the dismissals and appeal haven't happened, that CMS in California
 13         hasn't said they think the violations are not material, and to you the
 14         advice you want to hear even if the advice is not supported by facts, law
 15         or common sense. You want me to zealously advance positions that I
 16         think are legally or procedurally unsupported and based on alleged
 17         comments made by attorneys in other states. That is a violation of our
 18         agreement."
 19   The Second Amended Complaint was submitted on September 4, 2018. I love
20    it. My January 29, 2021 email did not ask for any change. I simply wanted
21    to know that Ms Anderson will still put her best efforts forward even
22    though she thinks Judge Bernal is a sexist, is ignorant, and doesn't
23    understand materiality. Her motion is her answer: NO.
24          7.     Section 4 of the retainer agreement states (Exhibit 2)"Client will
25    be truthful..." I was truthful and my concern is reasonable. Ms Anderson
26    does not want her clients to be truthful if that will make her angry.
27          8.     Ms Anderson has not offered to waive her attorney fees. I believe
28    along with her position she cannot win the case her motion is a disingenuous
                                               $_
                          Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 13 of 53 Page ID #:692



  1   attempt to try to collect attorney fees claiming my January 29, 2021 email
 2    gives her good cause to abandon the case. There is no good cause to abandon
 3    the case. Her true reason she wants to abandon the case, i.e., she cannot win
 4    because Judge Bernal is a sexist, is ignorant, and does not understand
 5    materiality, is bad cause. It is an attempt to dump a case she thinks she cannot
 6    win to work on cases she thinks she can win. It is solely for her benefit at the
 7    expense of a long-term client and at the expense of the court, for wasting its
 8    time.
 9            9.     Ms Anderson wants me to find another attorney. She knows this
 10   is impossible given the government has declined to intervene. Her prior
 11   partner Lou Dorny would not take the case, and he prepared the documents for
 12   the Ojai case. She knows this. In addition, I have NO MONEY to pay an
 13   attorney by the hour. If Ms Anderson is allowed to withdraw I will be forced
 14   to drop the case at no fault of my own.
 15           10.    So if we are to understand Ms Anderson I have to find an attorney
 16   to take the case on contingency after the government has declined to intervene,
 17   a case she believes cannot be won because Judge Bernal is sexist, is ignorant,
 18   and doesn't understand materiality so that she can work on her other cases she
 19   thinks she can win. This is absurd, but she wants to dupe the court into
 20   granting her motion claiming there is good cause but in reality, she wants to
 21   abandon the case only for self-interest at the expense of her client.
 22           1 1.   I declare, under the penalty of perjury under the laws of the
 23   United States of America and the State of California, that the foregoing is true
 24   and correct.
 25           Executed on this day 14th day of April 2021 at Rancho Cucamonga,
 26   California.
 27                                      /s/ Frank Adomitis
 28                                     Frank Adomitis
                                                  9-
                            Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 14 of 53 Page ID #:693




                                                    PROOF OF SERVICE
 2    I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
      and not a party to the within action, and my business address is 100 North Barranca Ave. Suite 700 West
 3    Covina, CA 91791 (the "business").
 4
      On April 14, 2021, I served the following document(s): OPPOSITON TO MOTION OF ORDER
 5    PERNIITTING WITI~DRAWAL LAW OFFICE OF ESPERANZA CERVANTES ANDERSON;
      DECLARATION OF FRANK ADOMITIS;ELEVEN EXHIBITS on the interested parties in this
 6    action by placing a true and correct copy thereof enclosed in a sealed envelope addressed as follows:

 7                                                SEE ATTACHED

 8                BY REGULAR U.S. MAIL: I am readily familiar with the business' practice for
      collection and processing of correspondence for mailing with the United States Postal Service; such
 9    correspondence would be deposited with the United States Postal Service the same day of deposit in the
      ordinary course of business. I know that the envelope was sealed and, with postage thereon fully prepaid,
 10   placed for collection and mailing on this date, following ordinary business practices, in the United States
      mail at West Covina, California.
 11
           X      _BY E-MAIL: I sent a true and complete copy of the documents) described above by
 12   facsimile transmission to the e-mail addresses set forth opposite the names)ofthe persons) set forth on
      the attached service list.
 13
                 BY FEDERAL EXPRESS OVERNIGHT DELIVERY OR OTHER EXPRESS
 14
      OVERNIGHT SERVICE: I declare that the foregoing described documents) was(were)deposited on the
 15   date indicated below in a box or other facility regularly maintained by the express service carrier, or
      delivered to an authorized courier or driver authorized by the express service carrier to receive documents,
 16   in an envelope or package designated by the express service carrier with delivery fees paid or provided for,
      addressed to the persons) on whom it is to be served, at the address as last given by that person on any
 17   document filed in the cause and served on this office.

 18             BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the above
      address(es).
 19
          X    (State) I declare under penalty of perjury under the laws of the State of California that the
 20   foregoing is true and correct.

 21          (Federal) I declare that I am employed in the office of a member of the bar of this court at
      whose direction the service was made.
 22
              Executed on April 14, 2021 at West Covina, California.
 23

 24                                                     /s/ Jeff Koehn
                                                        Jeff Koehn
 25

 26

 27

 28
                                                           10.
                                Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 15 of 53 Page ID #:694



  1
                                             SERVICE LIST
  2
      Alexander S. Birkhold
  3   (alexander.birkhold@arentfox.com)
      ARENT FOX LLP
 4    555 West Fifth Street, 48~i, Floor
      Los Angeles, California 90013-1065
  5
       Kent A. Kawakami
 6    (Kent.Kawakami@usdoj.gov)
       Assistant U.S. Attorney
  7
       United States Attorney's Office
       Central District of California
  8
       300 N. Los Angeles Street, No. 7516
 9     Los Angeles, California 90012

 10   Esperanza Cervantes Anderson
      (esperanza@esperanzaanderson.com)
 11   Law Office of Esperanza Cervantes Anderson
       1037 North Allen Avenue
 12   Pasadena, CA 91104-3202.

 13

 14

 15

 16

 17

 18

 19

 20

 2l

 22

 23

 24

 25

 26

 27

 28
                                                    11_
                              Opposition to Motion To Withdraw And Declaration
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 16 of 53 Page ID #:695




                             E
 E mail from Ms Anderson Communicating She Wante
                                                 d to abandon the Case. This is her first
 attempt.
     Frank Adomitis

     From:                               Esperanza Anderson <esperanza@andersonlitigation.com>
     Sent:                               Monday, July 30, 2018 8:06 AM
     To:                                 franksc@startmail.com
     Subject:                            Confirming of Discussion re Termination of Representation



     H i Frank - I am here waiting for the hearing to start.

      saw your email to Lou. For all the reasons discussed yesterday, including:
             (1)       the fact that you have other counsel that is driving the cases;
             {2}        my concerns on how the court will ultimately rule on the Ojai case given how                this judge has approached the Mountains case — as
     mentioned to you                            repeatedly, this judge places great store in the fact that you used to work in            Mountains; and
             (3)        your refusal to consider my advice on how to best resolve this with minimal                 risk to you
      will be filing a motion to withdraw as your counsel. If another attorney substitutes in before then, we can take that motion off calendar.

  understand that you are willing to push these cases forward regardless of the risk and that you are willing to pay for an appeal should you receive an
 unfavorable ruling in the Ojai case.(My retainer agreement never included representing you in an appeal.) As explained to you yesterday, I am not willing to
 take that risk with you especially since you appear to be interpreting my continued involvement in your cases as my guaranteeing a favorable result no matter
 how many warnings I issue saying otherwise.

     will email you and Lou after the hearing,

 Espie



 Sent from my iPad




~•
                                                                                                                                                                        Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 17 of 53 Page ID #:696
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 18 of 53 Page ID #:697




                       EXHIBIT
                        Retainer Agreement
      Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 19 of 53 Page ID #:698

                                                                                       1 Q37 PJ. Alien Avenue
                                                             lAW OFFICE OF             Pasadena, California 91 104
                                             ESPERANZA CERVANTES ANDERSON              Ted: td2bE 4$6.2477
                                                                                     '~ FuX:(626) 389.8911
                                                                                       esperanzoQandersoniitigation.com




                                                      ~1u~ust 22, 2()I ~


          V ise k:-Mail (franksc(a~startmail.cc►m}

          Frank Adon~itis
          7481 Mountain I.<aurel Drive
          }-(ighlaiYd, (ali!'on~ia 92146

                           Re:    .<I me~rderl KetairrE~r A~re,~eme~~t

          t7ea~- E~rank:

                    1 a~pt•eciate your interest in having the La4v Office cif Esperanza Cervantes Ancicrsc~n
          represent you in the matters we k~~ve cjiscussed. "Chic letter sets ft~rth the details of the
          relationship ~c~ir~g I:or~~~ard between ~°ou and the 1_,a~v C)ffiee cif Esneranza C.erv~ultes /~ndersc~n.
          `I'i~is agreement supersedes tl~e retainer agreement entered into can ox about April lf, 2016 and
          ~unendecl t7n august 24, x(.)16.

                                           LEC;AL SE:RYICES AGREEMEiYT

           1..    IDENTIFI~:ATI.ON ()F PARTIES: This agreement is made becwe;en i='ran.k Ado~i~.itis
          (hereak`ter referred t~ as "Client")inn the one hand, and th.e La~v Office e~f'ESperanza Cervantes
          .<lndcrson (hcreaf'ter c«lfectively refcr~~ed tc~ as ",~.ttornev") c3n the ~tl~er Land.

          2.      LEC;~L SERVICES TO BE i'R()VI.UEU: The legal services to be pr~v decl by
          f~ttorney ka Client are as follows: to represent Giient in pursuing claims fc~r vic►lations of the
          teci~ral ara.dr`rar state (~aise claims act against Nlauntains Community Hospital, Ojai V~I(ey
          Community I-{c~srital anct Tal~c~e f~~rest t-[ospital District anc~ related corporate parties.

          ~1t[orney will r~~resc:i~t CVicE~t thrcfu~h trial car arbitratit~r~ if necessary. ~ihould thi:; matter
          proceed ~a trial czr arbitration. ,~~ttori~e}~ will c~ppos~ any ~ntation fir a new trial car any other post-
          trial mutic~n or past-arbitration mUtionS ~ilecl by an opposing party, c>r will make any a~prupriate
          past-trial or post-arhitratic~n motic+ns on Client's behalf..

          3,      LIM.ITA1[U;~ tJF R.F.,PR:ESENTATI.ON: Leal services for unrelated matters are not
          contemplated by this contract shall be subject tc~ separate negotia~ic~ ~.nci A~ree;men
                                                                                     n            t <u~d shall not
          affect or alter the rights c?f Attc~r~ze~~ and (:"liens under this agreement.

           A ttornc:}~ i re~rrsentin~ Client only in the matters described in paragraph 2 above.
                                                                                                          This
           A~reemeni c~~~es not cc>ve:r filing an appeal; representation on appeal
                                                                                   or in execution proceedinss
           after judgme~~t.

           Add.itivn3lly, Attc~rney'S representation does nfx include inctepende
                                                                                     rtt or related matters that may
~.~        arise, incluc~inv~. but nc~c limited ta. claims fir ~rr~pe~~t~-
                                                                           ciama~e, workers' cotl7pen~ation claims,
~~
                                                  w ww.esperpnzaannefSrnlpev,COrtt
    Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 20 of 53 Page ID #:699
        Frank ~clt~~niti4
        A ugust 22, ?(al$
        Pale 2


        clair~~5 arisi~~~ under ehe I~eder~►1 Earned Retirem
                                                             ent Income Sectu~ity Ac:t ~"FRIBA"j, disputes
        with a health care pr~c7vider ~~bc~t~t the an~oi~r~
                                                              t ~i~ved for their services, or elain~s fir
        rei~nbu►•sements (subro~?atic~n) by any insurance
                                                            cc~nipany for benefits {paid under an ins~.u•ance
        pc,licy.

        This t~~;r~erncl~t ~15c~ does not include derendiri~,
                                                                Client a~;ainsi car representing Client .in any
        claims tl3at may be asserted against C_;lient as a cross-e
                                                                    lai~~i or ccauater-claim ira Client's cue. It
        any such rnatters arise later, Attorney and Client will
                                                                      eithEr negotiate ~ separate agreement if
        Client and ~~ticarncy agree th~~t l3ti:orney will. pe►foc~n
                                                                     such additional legal work car Client will.
        engage separate counsel with respect tc~ the mass-c
                                                                 laim ar c~~~rnter-claim, appeal, collections car
        adclicional legal work.

        Moreover attorney is not ec:unpetent tc> provide T~;{
                                                                         ADViC.f~ and will t.herefare ~~ot provide
        ally such advice tc~ Glieni. Client is encc~ura~ed to
                                                                   consuls an attorney with appropriate expertise
        re~;ardi.ng tl~e potential tax implications t>f a judgtaa
                                                                  c:nt, award ar settlement in Client's Favor.
        ~.         RESI'(:)~S[BILt"TIE:S OF ATTC)R;VEY AND C'LIEIYT; Attorn
        letial serti~ices called for wider this a~reelnent,                                         ey will ~~erform the
                                                                           keep Clime informed ~f probress and
        develc7pment~;, a.nd respond promptly to Client
                                                                     's inquiries and communications, ~ttc.~rney
        reserves the prerogative tee associate ~.~r retain tl~c
                                                                          services of outside attc►rneys tc~ assist in
        providing services to t;lie~lt. ,Any r~uiside attorne
                                                                       ys hired car otherwise enga.aed shall a1s~:> be
        granted all of the powers and abligation5 originating
                                                                            from this agreement that a.re necessary to
        enable the outside attorneys tc~ accomplish anti carry out
                                                                                the tasks delt~ated C~ khem. Any such
        delegations will ~~at affec:t the attorney lees to be
                                                                   paid under this agreement b;~ Client.
        Client will he truthful and cooperative with Attc~rn~v,
        develc,pn~ents and of Client's address, telephone                  ~ . keep Attorney reasonably ini'ormed of
                                                                      numbers, and whereabouts, ones timely make
        any payments required by tfiie Agreement. Client
                                                                       will assist Attorney in obtaining a~iy records
        which. Atic~rney may require to c~irry out the
                                                                  duties called f'or by this agreement. Client will
        ekecute farms as required and will rarticipate in gray
                                                                        publicity deemed flelpfu( car necessary to the
        case, as dire~tecl h~- ,'1ttti~rnev. t~'lient a~ree~ tc~ appear
                                                                         . i1A!1tt~rney sc~ requests. t't~r all depa5iti<~ns,
        and court ap~~arances and ocher such e~~ents, and tc~
                                                                        otherwise and generally cooperate f'uily with
        ~~ttc~rne}•~ in all matters related to the pre~aratic~n
                                                                   and. presentation of Client claims.
        5.        RE"1'AINER FUEZ FEES AND COSTS: $SOU to cUver
                                                                                          cast cif Iilin~ and service af'
        suinznc~ns and complaint due at the time of ~li~lg.

        6,       ATTOIt~F;Y F'EL;S;

                (a) Gc~ntingent Fee Calculation. Client shall
                                                                       pays to Attorney 5~% of all amc7unts
        recovered in phis case; wheeher by compr
                                                       orrtise or .judgment after thG ding ~~f the Complaint,
        through trial. ~l'his tee ("f."ontingent t ee"}
                                                        is nc~t set by la~~~ but is negotiated between Attorney
        and Client.




~~ ~~~~
       ~~       This retaine!• agreement f~urth~r authari
                                                          es ~~ttorney to receive costs advanced ones receive
 CaseFrank
      2:17-cv-06972-JGB-KK
           Adr.~n~iti~     Document 39 Filed 06/11/21 Page 21 of 53 Page ID #:700




     her Attorney's' fees immediately upon receipt
                                                                    of judgment or settlement payments.
     Reimbursement of any advanced costs nat previou
                                                                 sly Paid by Client will be deducted from the
     judgment or recovery; Attorney's fees will thereafter
                                                                    be deducted pricar to the net distribution vt
     net recoveries to C_'iient. Nothing itt ibis <rsz~-eeine,nt
                                                                    requires Altcsrney tc~ lile an a~speal in the
     e veT~t <,f tu~y~ ativ~;rse decision in this i~~acter, ar~d
                                                                  such appeal, if~ any, shall be the subject t~f
     separate ne~otiatian.

            (b)     Referral fee. Client ~icknowled~es and. agrees that Attoria will pay
                                                                                   ey            A. I.~ouis
     horny a referral f'ee of 20% of the amount of fees attora~
                                                                    ey recovers in this case pursuant to
     subsectit~n {~} ab~:,ve. '1~his ref'Grra! f~c cc~ri~es out
                                                                of Attorney's TG'C~)V~f}°. Client has no
     resp~nsibility

             (c;) l ee ~,war~l. Client may be ~ntitlecl tc~ have his Attorne
                                                                                        y's fc~s paid by his ~:mpic~yer
     under certain circumstances if he prevails at trial ("Tee
                                                                              Award"). Attc7rney will use her best
     efforts to have the employer day Atco~~ney ~,s part o:P any
                                                                                resolutin.n of C:lient'S C~c~1C11S ("I'ee
     Award"}. In fhc event client ar ,4ttorney is awarded
                                                                          a F~c Award, ~ltlorney shall o~vc~ a.►~d be
     entitled tc~ the Fee toward or Cc7ntingent f~tie, whichever is
                                                                               greater. If the f;ee Award as less thaa~
     the Continbent F'ee, the Fee sward shill apply as a credit
                                                                             ~~gainsi the Contingent ret. The Client
     will not be. responsible far pa~ir~~ f~ttorney Ekes or any
                                                                                 other amounts tc~ Attorney :..xcept
     atnc~ur~t.s s~~eci(i~;cJ ia~~ sectit~ri ~, t.Jthea- Fees and Ci~sts,

              (cl) Potential Liability for Defense Costs and Fees. Client acknowledges that
                                                                                                    if he loses
     his cage, whether b;~ summary judgment or at trial, he
                                                                     may be obligated to pay defiense costs
     (e.g., the cost of taki~~~ his deposition). Client also ackra~w
                                                                        ledges that in same cases, courts have
     awarded defense .itt~>rn~ys tees against plaintif'(:5 in I:alsc
                                                                     claims act uses where, far exam~Ie, tl~e
     cc~w~t fuw7c! tt7c case tc~ tae f'rivc~louc.

             (~.) rlcknawled~;ment. ClienC acknowledges that nc~ promises have been wade about
                                                                                                    the
     total arnoimt ok~ l~tzarney's fees that may be incurred under
                                                                   this agreement, except a~ limited by
     the contingency .tee.

     7.       OTHER FEES AND GUSTS; C;iient a~re~s to pay any and all costs in connec
                                                                                                        tion with
     Attorney's representalic~n under this agreement. r~ttonaey will advanc
                                                                                      e these costs fc~r Client.
     ~C hese costs ma~~ in~lutle hug urt ~~c~t limifi:d tc~: prig°ate mediat
                                                                             ion fees, tilins~ fees, c~nlin~ legal
     researe}.~, messen~!e~r cl~araes. pa►•kins; charges, faring, photoc
                                                                            opying, telephone, postage, cc>urt
     reporter's fees, court and discover, costs, ~aralegai fees, the
                                                                          cost of investigation., CiG<)CtIS, travel
     anel related eYpei~s~s. Costs advanced by Attorney shall
                                                                     be repaid i~ ~ttc~rnzy froth ~iy recovery.
    I~efore travel costs, private mediation fe~;s. arbitration .fees, expert
                                                                                   fees are inc«rred the client
     will be informed cif these and will he allowed tc~ pay
                                                                    these either directly ar day the Aktorney
     directly.

     $.       DISCLAIt~~1E.R QF GITARA~iTEE; Nc~thir►c~ in this Agreement and not4iin
                                                                                                                       g in
     ntiorney'S StJtF:Tt1e;C1t5 t0 CII~TIf WIII I7~ CO(ISCI'U~C~ aS a i?iOfl11S
                                                                                ~ Oi' ~41ai'~I]1G~ ill~OUt file OUtCOt11e pI~
     C;lient's matter. Attorney makes no such promises or ~uaran
                                                                               iees. There can he na assu.r~uiee that
     Client will rec~.~ver an}~ 5um or sums its this matter. Attame
                                                                                   y's comments, if any, about the
     outcome ~~'C'lient's matter are expressions cif opinirm only.


~~.rt'~~i
       Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 22 of 53 Page ID #:701
              Frank Aclomiti5
              A.u~;u:~t ?2, 201$
              Page =#


              9.     AiJTHORIZATION: Client authorizes .A.tta
                                                                rn~y to file and serve all notices, powers cif
              attorney, papers and pteldings which
                                                   the /1ttt~rney in her discretion deems reasonable or
              necessary.

              I U.     AI'PRnVAC, NECESSARY F(:)R SET'1'LF?1
                                                                                ~~1CNT: Attorney wilt not make a»y.
             settle~ne:nt c>r ct~mprornise oi~ any nature
                                                            cat an}< ot~ C'lient's claims wi~hc~ut Client's prior approval
             as Client retains the absolute ~i~ht to accep
                                                                  t to reject any settlement. Client agrees that Client
              will nat make any settlement or compromi
                                                               se of any nature of any of Client's claims wilhc>ut prior
              written notice to Attorney. I-iawever,
                                                               if Client rejects a settlement offer that Attorney
             recommends, Attorney I't:SCfVES II7~ ri~lat
                                                                 to require Client to reimburse c~~~t oP pocket casts
              pret~~iously incurred ~tnd to require C'iicn
                                                           ~ tc~ submit ~, cost denc~sit t.c~ ~~ fi~rward with l.itii;ation.
              1 1.    I21(~.H"t' 'T'() UISCHARCf?/~~'ITF;I)kA~V:
                                                                            The Attorney-cli~.nt relationship is one of
             m utual crust and cc~nfidet~cc. Client r~tai~
                                                              ~s the ribht to discharge: Att~rnev at any time or written
             notice. Ik f1ilc~rney is Client's Attorne;l
                                                          of record in any proceedinb at the time Client discharges
             it, Client agrees to execute and return asubs
                                                                  titution-ot=Attorney{s) f~rrn immediately upon his
             receipt from Attorney. 11p~7n such notice, Attor
                                                                    ney will i~nmediat~ly sco~~ pertorrning any addilic7nal
             sc;rvices.

             Attora~e~ ret.aiats the right t.o withcliaw i`rorl~
                                                                 handling Client's n~alTer at any time on reasonable
             notice, iI' ccmtiilued re~~resentation ccauid
                                                               involve attorney iza ethical violations, ifs a lack of
             cooperation by Client prevents Attorney
                                                           from prUperly pursuing Clie►~t's case, or for ether goad
             cause such as nonpayment cif attorney's
                                                              fees ar~d costs. If the need to withdraw irises, or if
             Client chases to retain other counsel
                                                             ar~d discharge Attorney or to drop the case before
             settlzn.~ent or juclginenl, ~tt~rney is entitled
                                                                  tc~ payment for all fees and casts t~ elate ~t h~l•
             existing hourly r~te~; regardless ot~the ultim
                                                              ate outec~rn~ cif the ease.
             l2.       C3ANKRl!P`t"CY: I3v si~nin~ this a~reenaent
                                                                           , Client ~~~arrants that Client has not filed
            li;~r ~3ankru~tcy within the last 1Q years
                                                            . C~urther, Client represents and warrants that Client
             currently has no intention of Eilin~ For
                                                             Bankruptcy. Tv the extent that Clie~~t subsequenCly
            considers Glir~g Bankruptcy ~~~l~ile
                                                     still represented by Attorney uY~der this a~reernent, Client
            agrees to first discuss the E3ankruptcy filing
                                                                  ~~~ith Attorney. [n the event that Client his tiled
            Bankruptcy withi~~ the prior it) y4ar~
                                                           anti itas not disclosed the filing to Actarney, car tiles
            I3ankruptc} while r~presentecl try Att.c~cney,
                                                                then Clint agrees that ;~tt~rney ~~il! tie entitled to
             ~•it.t~draw as cc~unse! fc~r C"(ie~~t. t~urlh
                                                           er, Client agrees that u.nrler thzse circumstances, ail
            amounts due and c.~win~ by Client tc~ Attor
                                                             ney u~~dez this agreement will not be dischargeable in
            Ban.kru~tcy.

             13.    REC'EIFT OR PRC)CEEDS: All ~rc~eeec~s
                                                                        of Client's case shall l~r: deposited info
             Att~~rney's tn~st acanant I-or dishtirsemcnt
                                                          i~~ accordance ~~~ith the previsions i~f this agreement.
             l4.      V1Elll~~"1'10\ C)~' t)ISI'U~I~f:ti: rlCtor
                                                                 ney :end Clie~~t agree chat its the event c7f anL~
             dispute under flits a~re~nient, the} Tall
                                                          subit~it such dispute to non-binding i~~ediati~n hefr~re
             resc~rtin~ t~f litigatic►n, and shall
                                                   use their best efforts to resolve ai7y~ such clis~ute throu~l~
             mediatic~r~.

             15,      PRORES510NAG LIADILITY                   [VS~l2ANC;E: Attorney maintains prc~Fessiona(

:~ 1   i'
            ~~' l~~
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 23 of 53 Page ID #:702
    frank ~;tlomiti5
     <~u~ust 22.2ir 1 ;
    f'as;~


    liability insurance.

    16.      FACSI.MI_LE t)R EI.f~C1'RON1.0 COPY AS URIGiNAI.~: A tacsirnile or tleetron
                                                                                                         ic
    copy t~f this r~greemerit, when separately executed by ail parties, may
                                                                            be. user3 in all r~s~e~ts as an
    ori~i~ial.

    17.    ENT(R.F_, ACREE:M.ENT: This agreement contains the entire agreerncnt ~f the
                                                                                       parties.
    No other !~greciZu:ut, statement, or promise made an or
                                                            before the effective date of this
    A~.reement will he binding an the parties.

    18.    4EVERA.HIL(TY: Ii' any prt~ti~isicm nf~ this agreement is 1~elci, in whole or in part,
                                                                                                            to be
    unenforcc~~ble fc~r any reascm, tl~e r~mainc{er ol'that. Pri~visic
                                                                       ~n anc~ of'the e~ltir~ ag~•eement ~~vill he
    severable and remain in effect.

    19.     Mt)i.)IFICAT[ON [iY StIBSEQUENT AGREEMENT: This a~ement may be modified
    by subsequent a~recment cif tht parties only by an insu~ument in writing; si~nc~d
                                                                                      by both c7f'thern
    or an oral agreement tc~ the extent t~lat the parti~:s carry it cut.

    21}.    CAt~[F()FtIYI.A LAW: Clier2~. anc3 1'~tiomey agree that Caliti~rr~i.a law shall ge~vern the
    interpretation ~.t~d enforceilient of this agreement. [n addition, Client agrees jurisdic
                                                                                      to        tion in
    California fc~r any disputes arising cut of and related to this agreement.

    11.    EFE'ECT!V.F.. UA"I'E: This agr~;ement will g~~vern all legal Services per[~or
                                                                                                 med by
    ~ttornev can t~ehalf' of Clie~it commencing as «f the date Attornet
                                                                        i~ anci ClienC bath execi~tc, the
    a~reen~en~. Even if~ t11i5 a~!r~.ernent sloes nc~t take cFEect, CI12lIl
                                                                            WIII hti; O~~Il~dl~C~   C() ~Ay AtC{)('11~V
    the r~asc~t~ablc va.luue cif a.ny services ~ttc~~•ney may have
                                                                   performed for C:licnt.
    THE PARTIES HAVE ltF,All ANI) UNDERSTOOD THE FUREG
                                                               t)ING "TERMS AND
    ACltEE TO T[~TF.M AS UF"'TH.E UA't'E ATTORNEY F(ItST PRC3VT
                                                                I)Ei) SERVICES.
    BY S[GNINf.~ BELOW,~TTORNEI' Alai) CLiI~.l~1T r1Glt.f
                                                          G TC)!3E L(ABLE F()R A(~I,
    OE3LIC;;'~T.[ONS UNU(?E7TAhEN T3Y EACH OF THEM PURS
                                                                   UANT Tt) THIS
    AGREEMC~iT. CLlC1T SHALL. ItF.C:F.,i~`F: A FULLY
                                                        EXECU'T'ED Ct)~'Y QF' THIS
    A GREEMEh`T.

                                                                Verb- truly vvurs,


                                                                f:~.speranza Cervantes :~ndersc~n


            The fure~cjing terms and ccmditions accuraCely reflect the
                                                                       terms of your engagement and
    area    rov~U and a pted:
                                                                                               r
    Fr nk :'~ omitis




                                                                                                                          J
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 24 of 53 Page ID #:703




 Email for Louis Dorny(Ammon is his first
                                          name) about taking over the case after
 M s Anderson threaten to abandon the
                                       case the first time. This is her first
 a ttempt.
Frank Adomitis

From:                               Ammon Dorny <ammon.dorny@gmaiLcom>
Sent:                               Wednesday, August 1, 20118 7:20 AM
To:                                 Frank Adomitis
Subject:                            Re: Confirming of Discussion re Termination of Representation



Thanks for the info. I have to clear my partners on the risk of a contingency matter, which is not necessarily a given, but I am optimistic. Talk to you at 8:30.

Thanks,
Lou

> On Jul 31, 2018, at 8:fl8 PM, drank Adomitis <frank~c@startmail.com> wrote:

> Lou,

> I have to say ahead of tomorrow that you made a very cogent argument that ! am an original source yet she makes made the following statement

> "my concerns on how the court will ultimately rule on the Ojai case given how    this judge has approached the Mountains case --- as mentioned to you
repeatedly, this judge places great store in the fact that you used to work in  Mountains"

> This was made before there even was a rul+ng on the dJAI case and apparently she didn't communicate this to you! She has no basis to make that statement
before the judge's ruling. My Texas attorney is going use your arguments. Next this statement is complete nonsense:

> "As explained to you yesterday, i am not willing to take that risk with you especially since you appear to be interpreting my continued involvement in your
cases as my guaranteeing a favorable result no matter how many warnings I issue saying otherwise."

> Never said this or even thought this.



> 7his entire episode started when she didn't like your opposition and that you waited until too long and didn't include what she thought should be included
from the TAC. She wanted me to try to get you to add mare, but I told her i thought it was excellent. Next she calls me on the Sunday I am going on vacation to
Las Vegas explaining she wants out. I say that is fine please see it lou will take the case on the same terms. I was suppose to call her when I got back from Las
Vegas, but I had a "spat" with my girlfriend. She is a super hot, 30 year old Latina. She thought I cheated on her in Las Vegas. I didn't. !forgot to call Espy. Next,
Espy sends me a text last Tuesday inviting me to lunch and she makes this statement "h!o more talking talk about of leaving." I thought the issue was done. Oh
no. Late Sunday she calls me and tells me I have to agree drop the Ojai case because it a case for a larger firm. The case fs now too risky for her. I tell her im not
                                                                                                                                                                         Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 25 of 53 Page ID #:704




dropping itm and i# she wants off the case she is obligated to find me another attorney an the same terms. She gets very angry, states she will just withdraw

~
~
from both cases, and my refusal proves her and i cant work together. I sort laughed and that didn't help either. She said i should email you asking you to take
the case. i then send you an email Monday morning. She didn't like the email I sent you either. i recall now that I sent you an earlier email prior to her and i
speaking and she was mad about that too. This was before the last Tuesday's text.

> It seems lately she is much more busy and she only has only finite amount of time. I chink if she can't write everything herself she doesn't want the case. 1
understand this argument, but it doesn't impact rne. it is impossible now to find another attorney for the three cases even if I had lots of free time. I have
NADA.




> -----Original Message-----
> Frorn: Ammon Darny <ammon.darny@gmail.cam>
> Sent: Tuesday, July 31, 2Q18 5:53 PM
~ To: Frank Adomitis <franksc@startmail.com>
> Subject: Re: Confirming of Discussion re Terminatian of Representation
a
> Sorry tied up with family issues (father in hospital). Let's reschedule for tomorrow -say 8:30 am?

» ~n Jul 31, 218, at 1:50 PM, Frank Adomitis <franksc@startmail,cam> wrote:

» Thanks. 6 is good and my number is 9092894077
» --
» Frank Adt~mitis

» sent with R2Mail2

» ----- Original Message -----
» From: Ammon Dorny <ammon.dorny ~« gmail.tom>
» Sent: 7J31/18 - 1:44 PM
>a To: Frank Adomitis <franksc@startmail.com>
» Subject: Re: Confirming of Discussion re Termination of Representation

»> V~,/hat's the best number to call you at and can you talk at 6 PM ?
                                                                                                                                                                   Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 26 of 53 Page ID #:705
      >y>
      »» On lul 30, 2018, at 8:33 AM, Frank Adamitis <franksc@startmail.com> wrote:
      »»
      »» pbsoiutely.
  >?» --

  »» Frank Adomitis

  »» sent with R2Maii2
  7»>

  »» -----Original Message -----
  »» From: Ammon Qorny <amman.dorny@gmail.com>
  »» Sent: 7J30/18 - 9:20 AM
  »» To: Frank Adomitis <franksc@startmaii.com>
  »» Subject: Re: Confirming of Discussion re Termination of Representation
  »>7

  »»> Frank,
  >7»>

  »»> Will call you tomorrow pm if that works for you. I need to ask some questions before I would be willing to consider taking over the cases.
  »>7>

  »»> Thank you,
  »»a l.ou
  »>~>
  »»» On !ul 30, 2018, at 8:23 AM, Frank Adamitis <franksc@startmail.com> wrote:
  »»»
  »»» if the judge rules i am not an orginal source ok. Please work with lou. Thankd
  »»» --
  »»» Frank Adomitis

  »»» sent with R2Maii2
  7»»>

  »»» ----- Original Message -----
  »»» From: Esperanza Anderson <espe~anza@andersoniitigation.com?
  »»» Sen#: 7j30J18 - 8:06 AM
  »»» To: franksc@startmaii.com
  »»» Subject: Confirming of Discussion re Termination of Representation
  »»»
  »»»> Hi Frank - I am here waiting for the hearing to start.
                                                                                                                                                   Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 27 of 53 Page ID #:706




  y»»»
  »»»> I saw your email to Lau. For all the reasons discussed yesterday, including:
                                                                                3
:.J
»»»> (1) the fact that you have other counsel that is driving the cases;
»»»> (2} my concerns on how the court will ultimately rule on the Ojai case given how            this judge has approached the Mountains case — as mentioned
to you        repeatedly, this judge places great store in the fact that you used  to work in Mountains;   and
»»»> (3) your refusal to consider my advice on how to best resolve          this with minimal  risk to you
»»»> I will be filing a motion to withdraw as your counsel. if another attorney substitutes in before then, we can take that motion off calendar.
»»»>
»»»> I understand that you are willing to push these cases forward regardless of the risk and that you are willing to pay for an appeal should you receive an
unfavorable ruling in the Ojai case.{My retainer agreement never included representing you in an appeal.) As explained to you yesterday, I am not willing to
take that risk with you especially since you appear to be interpreting my continued involvement in your cases as my guaranteeing a favorable result no matter
how many warnings i issue saying otherwise.
»»»>
»»»> I will ernaii you and Lou after the hearing,
»»»>
»»»> Espie
>»»»
»»»>
»»»> Sent from my iPad
»»»
»»»
»»
»»
                                                                                                                                                                Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 28 of 53 Page ID #:707




                                                                              4
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 29 of 53 Page ID #:708




                          EXHIBIT 4
 E mail from Louis Dorny(Ammon is his first name} decli
                                                        ning to take the case.
 Frank Adomitis

 From:                              A. Dorny <ammon.dorny@gmail.com>
 Sent:                              Monday, August 20, 2018 11:07 AM
 To:                                Frank Adomitis
 Subject:                           Hospital Qui Tams


 Frank,

As we discussed last week, my firm has elected to decline my representation of the hospital qui tams. I wish it were otherwise. I have put out phone calls to my
colleagues to find a possible candidate for assuming handling of your cases, and will alert you as I receive a response. Also, I suggest you submit your name to
referral services through the California State Bar website to maximize your limited time. Here is the link. http://vwvw.calbar.ca.gov/PubliclNeed-Legal-HelplLawyer-
Referral-Service/dos.=Angeles-Area.

I wish you the very best in your future.

 Best Regards,
 Lou
(213)400-3484




~J
                                                                                                                                                                       Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 30 of 53 Page ID #:709
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 31 of 53 Page ID #:710




                         EXHIBIT
E mail from Ms Anderson explaining Judge Bernal is sexist.
Frank Adomitis

From:                              Esperanza Anderson <esperanaa@andersonlitigation.com}
Sent:                              Tuesday, October 16, 2018 7:48 AM
To.                                Frank Adomitis
Subject:                           Re: Take On the drive



Totally. The judge did not like being corrected by a woman. Plain and simple. We can be competent, we just can't understand something better.

 should point out, he is a Mexican man, born in Mexico.! am a Mexican woman. Its a cultural thing -machismo.

Yau forgot to note in your email below, he ignored Baylor. Baylor said that the statute was limited by legislative design. It was never intended to apply to every
rural hospital. It was only intended to apply to some. There is a bright line rule and sometimes that bright line rule is harsh as in Baylor where they would have
been eligible if the road had been given a different number — JUST A NUMBER!!! E3ut Unde Sam can't afford it otherwise.

Sa, we have the Supreme Court rulings re "and""ar" and "and/or" and also a 5th Circuit case that says don't expand.

Sent from my iPad

On Oct 16, 2018, at 7:29 AM,Frank Adornitis <franksc(~startmaii.com> wrote:

        drove up the 33 and back down the 150 to the 126. Since the surveyors were there only two days they had no time to drive up either road 33
       or 150 to thoroughly vet the distance requirement. If somehow they drove up and then down the 150 only they would have been fooled in that
       15Q is a windy narrow two lane road. If they drove up the 33 !don't know haw they could come to the conclusion that there were more than 15
       miles of secondary road. Hwy 33 is in a flat valley so there is no issue of being mountainous terrain. Leaving the 101 fwy you enter a four lane
       freeway, i.e. the Ojai Freeway, and drive 5.6 miles. They simply were lied to and they didn't detect it. Also, they probably didn't understand the
       distance requirement.

       We will need to get all the review documents provided by the hospital to DNV Healthcare (the surveying organization). We may want to depo
       the surveyor{s} as to how they new Ojai meet fihe distance requirement.



       The more I think about the Mountains ruling the more 1 think the judge has a "God Complex." He scolded you claiming you "aver read" Rose,
       w hich you didn't. He superseded CMS's requirement that a letter from Cal Trans was needed and superseded every CMS interpretation that the
       law says "OR." He supersede the plain reading of the law: more than a 15-mile drive in the case of mountainous terrain ar in areas with only
       secondary roads available. Since hwy 18 has a large section of 4 lane road, the secondary road criteria doesn't apply. But wait, CMS defined in
       an interpretation, aka "sub regulatory compliance," what a secondary road and primary road is and the judge was OK with CMS definition.
                                                                                                                                                                     Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 32 of 53 Page ID #:711
Huh? The only way he could have ruled the way he did was if Mountains was able to produce a letter from Cal Trans, which we know doesn't
exist.

I n Ojai, he has a problem on his hands. He can't claim they meet the distance requirement, we have the concept report he retied on in
Mountians, and we provided a case, Curry, and a statement from CMS, Wright. He said he needed a case. In effect we have spelled out the
fraud scheme better in Ojai than in Mountains. I don't have to be an original source since there is no public disclosure. I did use public
documents, but maps, survey does, cost reports are a!I public documents. $ut that is the nature of the cases. Yau are not going to find errraiis
saying lets cheat Medicare. Really? If we need a name we just use the CEO over and over.

 love what you wrote and don't agree on his interpretation of what an expressed fraud i~. it will be interesting what Paul says. Finally, Clinton
over plays his hands. This may come back to bite him




This is a quote from Gulliver's Travels. Gulliver is visiting a university.

In the schaoi of political projectors (person who devise political plans and policies), i was but iIl entertained; the professors appearing, in my
judgment, wholly aut of their senses, wh+ch is a scene that never fails to make me melancholy. These unhappy people were proposing schemes
far persuading monarchs to choose favourites upon the scare of their wisdom, rapacity, and virtue; of teaching ministers to consult the public
good; of rewarding merit, great abilities, eminent services; of instructing princes to know their true interest, by placing it on the same
foundation with that of their people; of choosing for employments persons qualified to exercise them, with many other wild, impossible
chimeras (wild mental fantasies), that never entered before into the heart of man to conceive; and confirmed in me the old observation, "that
there is nothing so extravagant and irrational, which some philosophers have not maintained for truth." Lemuel Gulliver, Gulliver's Travels
                                                                                                                                                     Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 33 of 53 Page ID #:712
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 34 of 53 Page ID #:713




                         EXH161T
Email from (L'Is Anderson explaining Judge Bernal is an idiot and doesn't
u nderstand materiality.
  Frank Adamitis

 From;                              Esperanza C. Anderson <esperanza~~andersonlitigation.com>
 Sent:                              Saturday, April 2Q, 2019 7:54 AM
 To:                                franksc(~startmail.com
 Subject:                           RE: Volume 3 of Excerpts of Record



 Bernal never understood materiality -because at Escobar. He was a6ways confused. How can distance nat be material when it"s the
 only characteristic that is different from a regular acute care hospital? Remember we were shocked when he ruled that we had not pled
 materiality!

 Ne still didn't like it after the Second Amended Cc~rnplaint -and again, remember how shocked we were. We spelled out that the
 governmen# would not have paid if they had known. We told him abtaut Question 105. We told him that we were alleging both express
 and implied faEse certification.

 The Rase case showed that he was an idiot because the district court Rose case -which he cited in his CJrder dismissing the SAC
 effectively gutted all o€ Clinton's arguments. The Ninth Circuit affirmed. {! didn'# know about Rose and was encouraged not to look at it
 during this time because it did not apply.) Wher7 we bath saw it, it was right an point. i know why the others would say it didn't - it was in
 them interest to do so. But the fact that Bernal missed i# really highlighted that he is an idiot.

 Can Sat, 20 Apr 2019 X6:42:44 -0700, °Frank Adomitis" wrote:


 I read the transcript about mixing and makching. Its gibberish. The argument against mixing and matching is that 1 the statue says "QR" which means either but
 nat both and 2 as you pointed out in Saylor CM5 drew a very bright dine in what is a prirr~ary and secondary road which ss technical, and they did the same thing
 with mixing and matching: CMS since day cane has stated mixing and matching is not allowed. vernal was playing God.




 From: Esperanza C. Anderson <esperanza@andersonlitigatian.corn>
 Sent: Friday, April 19, 2019 1 :36 AM
 To: franksc~startr~ail.com
 Subject; Volume 3 of Excerpts of Reccsrd



\~
                                                                                                                                                                     Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 35 of 53 Page ID #:714
    Law Office of Esperanza C. Anderson ~ 1037 N. Alien Avenue ~ Pasadena, CA 91 104 (Tel.:(626) 219-6773 ~ Fax: (626}
    389-891 1 ~ Cell: (626) 497-1 321

    The information contained in this e-mail {including attachments) is only for the personal and confidential use of the sender
    and recipient named above. If the reader is not the intended recipient, you have received this message in error. Please
    notify the sender immediately by e-mail and delete ar destroy the original message and all copies.




,
`
                                                                                                                                   Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 36 of 53 Page ID #:715




                                                                z
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 37 of 53 Page ID #:716




                        ECHI 61T 7
E mail from Ms Anderson explaining her Kaiser case and the amount of work she is
doing.
 Frank Adomitis

 From:                                   Esperanza Anderson <esperanza@esperanzaanderson.com>
 Sent;                                   Tuesday, March 10, 2420 9:35 AM
 To:                                     Frank Adomitis
 Subject:                                Re: Lunch Tomorrow and I Love This Case




You decide. I have been eating terribly with the stress of preparing for the Kaiser trial. Sa perhaps someplace where I can get a good salad with good protein —
like grilled chicken or steak.

Yep, I lave Godecke. !cited to it. Clinton then wrote that "sur-reply" where he claimed that Godecke did not support us. But then the Court of Appeal struck back
allowing me more words. And I nailed him again.

PS he filed something letting the Court know about Loberty. Its totally not allowed for him to keep doing this. !t was last week. Should i file something short
painting out that his argument that you are filing numerous merit-less lawsuits is his invitation once again to have the Court accept his unsupported factual
allegations as true (1. Ne cites absolutely no evidence for the proposition that the lawsuit is rneritiess or that the CAH in Liberty complies] and asking the Court
to draw negative inferences against you based on those unsupported factual allegations.

Or should i let it lie?

Ask Paul. I'll forward you the link so that you can send onto him.



   S P E R r~ h# Z A~ 1 td ~ E f2 S C~ tJ
                    r

~~37 N ~',il~ra ~ven~~~~
Pasadena, California ~31~04
t {62~i} 21~ X773
  {~2f,} 3$9-8311
C {626]497-13~1

T}~~ in€c>rr~~<~tir~n contairef~ in this e-n,~il {inc#uding attachments} is only ic~r the persona! and cor~fidentia} use of ihz sender acid recipient named above. If the reader is not the
intended recipiFnt, you hive received this message in error. Please nasify tFae sender immecioateky by e-rr~ail any ci~let~ oc destroy the original message and all ~:opi~s.



1~~
                                                                                                                                                                                              Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 38 of 53 Page ID #:717
                                                 ._                                       _      _                                _
From: Frank Adomitis <franksc@startmail.com>
Date: Tuesday, March 10, 2020 at 6:2Q AM
To: Esperanza Anderson <esperanza@esperanzaanderson.com>
Subject: Lunch Tomorrow and I Love This Case
Resent-From: Proofpoint Essentials <do-not-reply@proofpointessentials.com>
Resent-To: <esperanza@esperanzaanderson.com>
Resent-Date: Tuesday, March 10, 2020 at 6:16 AM

 love this case. I cites the Rose case, ByBee was one of the judges, and makes clear what is scienter. The TAC doesn't need to be modified. The facts alleged, if
taken as true, are sufficient to move forward with the case. Yes you could have included the 2002 concept report but without a letter there is no proof any part
of the road is mountainous terrain. Our assertion that there is none is all that is needed. You could have put in the actual application, but you explained clearly
what was on the application.

Bernal turned the phase into a judge Judy, cheesy small claims case. As for lunch, what type of food do you want, e.g. Italian?   Let me know and I will find a
place today. And I just may cross the line tomorrow.
                                                                                                                                                                      Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 39 of 53 Page ID #:718




                                                                                2
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 40 of 53 Page ID #:719




                        EXHIB IT
E mail from Ms Anderson explaining her Kaiser case and the amount of work she is
doing.
 Frank Adomitis

From:                              Esperanza Anderson <esperanza@esperanzaanderson.com>
Sent:                              Saturday, March 21, 202Q 737 AM
To:                                franksc@startmail.com
Subject:                           A moment to be grateful.


My Kaiser opposing counsel are crazy and aggressive. They go out of their way to be unreasonable and unaccommodating. Its the Kaiser piaybook -make
litigation so damn hard that people will think twice about suing them. I asked for a trial continuance in early Feb to ease at least some of the burden and
expense of being forced to take ail remaining depos in Feb. And also the burden of completing al l other trial dots. They VIGOROUSLY opposed it and kept the
March trial date.

NOW, I'rr, grateful because given their unreasonableness, Iwas FORCED to work like a dog from tan 3 through March S. I was FORCED to get everything done
before our March 6 final status confierence for the March 9 trial.

SO, now that we have an emergency - I am all set. I am reading nightmare stories from other plaintiffs' firms about being unable to serve
documents, or being unable to take a deposition in person given the lockdown and these firms being terrified because the deadlines haven't been
moved. Will they get relief because they can't oppose a motion because they couldn't take a deposition? I am So happy that I have none of that to
worry about. All my work is done. Nothing for me to do but prepare for the trial which 1 would have done at home anyway. I am so grateful that
dodged the billion bullets from all the games Kaiser would have been able to fire my way had the pretrial discovery and trial filings not been
TOTALLY finished.


Also, I am grateful that they were insistent that I agree to electronic service back in Feb. I note, they initially refused to accept electronic service of
documents chinking that it would drive up my costs. But, when they realized that I don't mind driving the 10 minutes through beautiful San Marino to get to
their office, they asked the Court to order electronic service of documents. Now, I don't have to deal with any shenanigans to the extent they've closed their
offices to the outside.


AND, I am grateful the Ninth Circuit ordered the ora! argument for Feb. 14. Believe me, I would have given anything to have it postponed until April or May
because of my Kaiser case. But thank God!!! That I didn't get what I want.


AND lastly, I am super grateful that(have aFULLY-FUNCTIONING home office and that I also work alone in my little office. I am seeing zero disruption to my
ability to work -other than the fact that I now have to police my daughter's home-schooling and also keep on eye on my mom because I asked her caregiver to
stay home.

~
'''
                                                                                                                                                                 Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 41 of 53 Page ID #:720
                   Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 42 of 53 Page ID #:721


In sum -all is good in Espie's world!!!

                                          Get Outlook for iQ5
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 43 of 53 Page ID #:722




                         EXHIBIT
 Email from Ms Anderson sent January 28, 2021 asking to go
                                                           to lunch
 Frank Adomitis

From:                               Esperanza Anderson <esperanza@esperanzaanderson.cam>
Sent:                               Thursday, January 28, 2021 9:13 PM
To:                                 frarikse@startmail.com
Subject.                            We're fine


Frank -

We're fine but there is nothing to do in California.

Bernal dismissed. He said it was not material. We appealed. The 9th Circuit affirmed solely on scienter and didn't touch materiality.

What I've always told you is that California is not friendly. Move forward in other states that are likely to give better rulings, especially as the world opens up
from Cavid.

Then, come back to Califarnia and stir things up with Ojai cause right now, Qjai is stayed. !ts on ice. Bernal has forgotten about it. So have the attorneys for Ojai.
let it remain on ice while #hings move forward in the other states.

What we always discussed is that when Bernal remembers and the stay is lifted, he is likely to do what he did +n Mountains. Then we'd be back before The 9th
Circuit. We don't want them to issue a ruling that perhaps may be negative re materiality.

Again, what I've always said is that whichever State speaks first in a final way (which Mountains was nat because of the weird {andscape} is the State that is
going to lead on materiality.

Nothing has changed on my end in California. I'm wondering why you suddenly became concerned.

'
I m easy. Buy me lunch and we're so goad.:)

Get Outlook for i05




~~
                                                                                                                                                                         Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 44 of 53 Page ID #:723
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 45 of 53 Page ID #:724




                     EXH161T 1
E mail from Ms Anderson sent January 29, 2021 communicating she is abandoning
the case
    Frank Adomitis

    From:                                  Esperanza Anderson <esperanza@esperanzaanderson.com>
    Sent:                                  Friday, January 29, 2021 1:08 PM
    To:                                    drank Adomitis
    Subject:                               find Another Attorney



 Frank —seriously? What you are telling me is that i have to be a cheerleader the entire time regardless of how the courts are ruling. I can't see how they're rulir7g
 and work that into my strategy. You can't argue with the judge so you are always arguing with me. What do you want me to say? You are putting me in the
 judges' positions and arguing with me about why you think they were wrong. What am 1 supposed to do with that? Re-write their opinions.

 It's unacceptable to get an email like this after the years of working on this case for free and aIP tFre briefs I have written.!have to withdraw. Find another
 attorney. You said you were thinking about it for a long time. You have ane month. If I do not receive any substitution papers, I'm going to move to withdraw.

You need your qB to he on your side? i need my client to be on mine. More importantly, I need to stop being put in a position where I am answering for a
judge's opinion on materiality.

 ESpie


                                  1
E    ;, P E F2 to ~1 ;'. r1 f ~, ~1 C`~ F~ i~t S ~~? f~!


IC37 N Ailera ~v~~~i~?
Pasadena, Cal's#arn;a ~11~3~                .
1 (62f} 213-E773
F {62~} 3$9 u~312
C (Es?~} 788-76?7

T hy inform~tiur~ cot~tain~c1 in this e-rrrail dint~iading at>.act~r~~ents) is can)y for the persar~ai and corr~id~reti~l use cif ttse sent~er and rer~ipient ru ed above. if the reader is not the
ir~tf>rz~~c# reciE3iar~t, you have received this rne~sa~~ in errsr. P(~ase ~~c~tiTy ~h~ sender irr~rr~ec~iaiely ~iy e-rnai~ a+~ci eleiete or destroy the c~rigir~ai message anci al! cr~pie~,



From: Frank Adamitis <franksc@startmail.com>
Date: Friday, January 29, 2021 at 6:58 AM
To: Esperanza Anderson <esperanza@esperanzaanderson.com>
Subject: ftE: We're fine
                                                                                                                                                                                                      Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 46 of 53 Page ID #:725




~i,                                                                                               i
~~-
 My concern: I want to win and I want you to think we can. You need to make some money out of this. That rat bastard Clinton is the only one that has made
 a ny money. Mountains was so unique, i.e. combination cif mountainous terrain and primary road, no letter from DOT, and the crazy claim they didn't know is
 was not mountainous terrain. There is no way that case is a model for other cases. Mendenhall didn't thinks so and another attorney I trying to take a case in
 Colorado didn't think so *The law firm of Michael S. Porter, LLC ~ False. ClaimAct.Law Firm (michaeisporterlaw.com)j. Both are aware of the 9"'' circuit ruling
 and al! the machinations of Mountains.

The standard for materiality is whether the government would pay if they knew of the violation. It is not whether they are actively looking for fraud. The never
do. Bernal said there was not a single case where the gavernrnent tried to decertify a CAH due to the distance violation. INe now two, Curry and the other
hospital. These are hard to find because decertification is not publicized. Finally, I did a FOIA request for Ojai asking for all the survey documents for Ojai. Lets
see what was done about the distance requirement given naw it is to be verified each survey. Bernal has initially ruled that there is scienter. I should get the
documents soon.

The benefit of Mountains is that no other case where mountainous terrain is the issue will be taken. The defense will always be "we are to stupid to know the
road was not mountainous terrain."

Think about +t this way. if Torn Brady tells the coach he doesn't think he can vrin next Sunday against KC, I doubt the coach is going to let him play. Because if
he loses tom will then tell the coach he was warned. You are my QB (LOL!).

The case in Texas could be unsealed by early March. The U5 attorney in the case in Texas that was dropped said they had checked with CMS. i he only reason
the government ~fidn't take the case is the road had a gate! Paul would not have filed the second case if the US attorney told him CMS doesn't care.




From: Esperanza Anderson <esperanza@esperanzaanderson.com>
Sent: Thursday, January 28, 2021 9:13 PM
To: franksc@startmail.com
Subject: We're fine

Frank -

We`re fine but there is nothing to da in California.

Bernal dismissed. He said it was not material. We appealed. The 9th Circuit affirmed solely an scienter and didn't touch materiality.

What I've always told you is that California is not friendly. Move forward in other states that are likely to give better rulings, especially as the world opens up
from Cavid.
                                                                                                                                                                        Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 47 of 53 Page ID #:726
Then, come back to California and stir things up with Ojai cause right now, Ojai is stayed. Its on ice. Bernal has forgotten about it. So have the attorneys far Ojai.
Let it remain on ice while things move forward in the other states.

What we always discussed is that when Bernal remembers and the stay is lifted, he is likely to do what he did in Mountains. Then we'd be back before the 9th
Circuit. We don't want them to issue a ruling that perhaps may be negative re materiality.

Again, what I've always said is that whichever State speaks first in a final way (which Mountains was not because of the weird landscape) is the State that is
going to lead on materiality.

Nothing has changed on my end in Califarnia. I'm wondering why you suddenly became concerned.

'
I m easy. Buy mr lunch and we're so good.: )

Get outlook for i~S
                                                                                                                                                                         Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 48 of 53 Page ID #:727
Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 49 of 53 Page ID #:728




                      EXHIBIT 11
E mail from Ms Anderson claiming Frank Adomitis breached the retainer
a greement.
Frank Adomitis

From:                              Esperanza Anderson <esperanza@esperanzaanderson.com>
Sent:                              Thursday, March 78, 2021 4:37 PM
To:                                Frank Adomitis
Subject:                           Re: Abandoning the Ojai Case



Where are you moving to? Part of our agreement is that you keep me apprised of your location.

A motion to withdraw does not require your agreement. That's why it's a motion.

Thanks,

Espie




1037 N Allen Avenue
Pasadena, California 91104
T (626) 219-6773
F {626) 389-8911
C (626) 788-7627

The information contained in this e-mail (including attachments) is only for the personal and confidential use of the sender and recipient named above. if the
reader is not the intended recipient, you have received this message in error. Please notify the sender immediately by e-mail and delete or destroy the original
message and all copies.



On 3/18/21,4:35 PM,"Frank Adomitis" <franksc@startmail.com> wrote:

    don't agree to you abandoning the case. I am under no obligation to do anything. I have not breached our agreement. This is between you and Bernal. As
of 1/28 you were fine. I have the email. On 1j29 you got mad and are now trying to abandoned the case. This is the second time. What am I missing?

    If Lou would not take the case no one will. He helped write it. Yau have stated repeatly Bernal is going to dismiss the case due to materiality. Be honest. That
is what you think. I have the emails!
                                                                                                                                                                       Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 50 of 53 Page ID #:729




  1 am moving and have no time to deal with this.

~
~
  Frank Adomitis
  -----------------
  sent with R2Mail2

  ----- Original Message -----
  From: Esperanza Anderson <esperanza@esperanzaanderson.com>
  Sent: 3/18/21 - 3:29 PM
  To: Frank Adomitis <franksc@startmail.com>
  Subject: Re: Abandoning the Ojai Case

  > Frank,

  > Your email is troubling in that it completely misrepresents the background at the cases. It crystalizes why I have to withdraw. I will not rehash the entire
history of the cases. I will simply remind you that on January 28, you told me to find you a different attorney. You said it was something you had been thinking
about for awhile —showing that the email was not sent in haste. I attach your email again.

    After you sent this email, you called me repeatedly causing me to think that you were apologizing for the email or letting me know that it was a joke.
accepted what I thought was the apology and I repeated the procedural and substantive stance with the Ojai case.

  > On January 29, you explained how a coach will not play a quarterback that doesn't believe he can win. In other words, you had not apologized. Instead, you
want me to change my tune. You want me to pretend all the dismissals and appeal haven't happened, that CMS in California hasn't said they think the violations
are not material, and to give you the advice you want to hear even if the advice is not supported by facts, law or common sense. You want me to zealously
advance positions that I think are legally or procedurally unsupported based an alleged comments made by attorneys in other states. That is a violation of our
agreement.

  > It is not my responsibility or duty to find you an attorney. It is not my responsibility or duty to oppose my own motion. You clearly disagree with my legal
analysis sufficient to tell me you wanted me off the case. See your January 28 email again.

  > The Ojai case is still intact. My removal will leave you with the freedom to go in the direction you want. There are thousands of lawyers in California. Warner
Mendenhall or Paul Creech or the other attorney in Colorado that you mention when you disagree with my analysis are all capable of appearing here if they get
one attorney to sponsor their pro hoc vice application. Perhaps a call to them will help resolve the situation.

  > Since you sent this email (Feb. 12) 1 have become aware that you reached out to other lawyers. I decided to give you time to substitute another attorney.
Since you have not done so, I must move forward. I will be filing my motion in the next week. It will be filed with more than two months' notice to give you time
to address it. Because of Covid, the hearing will be telephonic. Per the Court's website, the clerk of court will call all interested persons the day before with the
call-in number. All of this information will be in the notice of motion.
                                                                                                                                                                        Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 51 of 53 Page ID #:730
  > If anything changes before next Wednesday, please let me know.

  > Thanks,

  > Espie




  > [signaTure_892907~66]

  > 1037 N Allen Avenue
  > Pasadena, California 91104
  > T {626) 219-6773
  > F X625) 389-8911
  > C (b26) 788-7627

  > The information contained in this e-mail (including attachments) is only far the personal and confidential use of the sender and recipient named above. If the
reader is not the intended recipient, you have received this message in error. Please notify the sender immediately by e-mail and delete or destroy the original
message and all copies.


  > From: Frank Adamitis ~franksc@startmail.com>
  > Date: Friday, February 12, 2021 at 5:16 AM
  > To: Esperanza Anderson <esperanza@esperanzaanderson.cam>
  > Subject: Abandoning the Ojai Case

  > Hi Espy,

  > As I understand this is our status of the Ojai case:


  > I. As of 1/29j2021 you decided you wanted to abandon the Ojai case. Up until 1/28/2021 we had a very good and productive approximately four year
relationship. I don't know the reasons for your abandonment. i have nat +riolated our agreement, I owe you no money, and you understand this abandonment
will put me in jeopardy, which is a via(ation of our agreement.
  > 2. I have informed you many times since then I don't want you to abandon the case and !don't want to dismiss the Ojai case.
                                                                                                                                                                     Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 52 of 53 Page ID #:731




. ~\                                                                            3
v~•
   a 3. i have informed you I cannot find another attorney, but given that you want to abandon the case you are responsible for finding me another attorney.
 You wanted to abandon the case before, I think in 2018, and you referred me to your then friend Lau Dorny who then worked for Gordon and Rees. As you
 know he didn't take the case. You also know he assisted you in preparing the documents for Ojai.
   > 4. You know that finding an attorney to take a case given the government has declined to intervene is next to, if not, impossible.
   > 5. Yau have informed me you will file a motion to ask Judge Bernal for permission to abandon the case. The motion will be heard an 3J29J2021 in
 Riverside. I have received no official notice of this hearing.
   > 6. I will respond to your motion and attend the hearing. I don't know how ta~do this and !need your assistance. I want to let Judge Sernal resolve the
 matter. Your abandonment cannot harm my interests in the case or put me in any form of jeopardy.

   > Thank You.
  s
  > Frank Adomitis
                                                                                                                                                               Case 2:17-cv-06972-JGB-KK Document 39 Filed 06/11/21 Page 53 of 53 Page ID #:732




~
~~
 ..
